Opinion filed March 21, 2013




                                            In The


         Eleventh Court of Appeals
                                          ___________

                                    No. 11-13-00015-CR
                                        __________

                     STEVEN ARNOLD LAMBERT, Appellant

                                               V.

                          THE STATE OF TEXAS, Appellee


                           On Appeal from the 104th District Court

                                     Taylor County, Texas

                                Trial Court Cause No. 18299-B


                           MEMORANDUM OPINION
       Steven Arnold Lambert has filed a pro se notice of appeal from the trial court’s order
denying Lambert’s motion to receive all court transcripts. Lambert asserts that he is indigent and
that the transcripts are needed to show discovery and facts for an Article 11.07 proceeding. See
TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012). We dismiss the appeal.
       The clerk of this court wrote Lambert on February 8, 2013, and informed him that it did
not appear that we had jurisdiction in this case. We requested that he respond in writing on or
before February 27, 2013, and show grounds to continue the appeal. Lambert has filed a
response, but he has not shown grounds to continue. In his response, Lambert reiterates that he
needs the transcripts so that he “can go through the 1107 and 2254 process.” An intermediate
court of appeals is not vested with jurisdiction to consider an appeal from an order denying a
request for a free copy of the trial record when such request is not presented in conjunction with
a timely filed appeal. Self v. State, 122 S.W.3d 294 (Tex. App.—Eastland 2003, no pet.).
Lambert’s request in this case was not presented in conjunction with a timely filed appeal from
his conviction. Consequently, we have no jurisdiction to entertain this appeal.
       The appeal is dismissed for want of jurisdiction.




                                                            PER CURIAM


March 21, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2